Appleton, J.
By R. S., chap. 96, p. 9, this court is authorized “ from time to time to establish all such rules and regulations as may be necessaiy respecting the modes of trial and the conduct of business, not being repugnant to law, whether in relation to suits at law or in equity.” The rules established in pursuance of this authority, have all the binding and obligatory force of a statute. They are binding on any justice at Nisi Prius, or on this court sitting in banc. Neither this court, nor any member, can dispense with or disregard them. Thompson v. Hatch, 3 Pick., 512.
By the 21st rule of this court, 37 Maine, 21, all objections are required to be in writing, and unless in writing, the court ivill not consider them. The exceptions signed by the counsel, excepting to the rulings of the justice presiding at Nisi Prius, show that no written objections to the acceptance of *177this report wore ever filed. The court therefore, by its own rules, are precluded from considering them.

Exceptions overruled.